Title: To Thomas Jefferson from Levett Harris, 6 August 1805
From: Harris, Levett
To: Jefferson, Thomas


                  
                     Sir! 
                     
                     St. Petersburg, 25. July 6. August, 1805.
                  
                  I take the liberty herewith of presenting to your Excellency a work on the fine Arts, which, I hope, will be found worthy your acceptance. It is a picturesque description of the manners, customs, and amusements of the Russians, executed by an artist of merit, under the protection of the present Monarch: and who, the better to do justice to his design, has been permitted to finish it in London.
                  The ample field presented by this country for an undertaking of this description, I am disposed to think, your Excellency will consider has, on this occasion, been judiciously Scanned, as far as my observation extends, in point of correctness, the author’s pencil is entitled to eulogy.
                  Will your Excellency permit me to avail myself of this opportunity to tender you, and my country, my most cordial felicitations on the auspicious result of the late election for chief magistrate? a result, as highly honorable to the Nation, as it is consolatory to your Excellency, and in which, I participate in all the warmth of real patriotism.
                  It is extremely agreeable to me at the same time to inform your Excellency that, on a late occasion, the Emperor testified to me, in terms the most expressive, the gratification he derived by this event, and in which, the ministry in general appear to share in a most lively manner.
                  I intreat your Excellency to be persuaded of the exalted deference with which these communications are dictated, and of the perfect respect & consideration, with which I have the honor to Subscribe myself, 
                  Your Excellency’s Most Obedient, & most faithful Humble Servant
                  
                     Levett Harris. 
                  
               